Exhibit 10.20

EyePoint Pharmaceutical Short-Term Incentive Plan

 

LOGO [g617568g60s42.jpg]

Purpose

EyePoint Pharmaceuticals (“the Company”) Short-Term Incentive (STI) Plan (the
“Plan”) is designed to drive the achievement of Corporate Performance by
providing employees the opportunity to receive annual cash awards at the
discretion of the Compensation Committee. These awards are based upon
achievement of pre-defined Corporate Goals, Performance as well as Individual
Performance for each budget/performance year. This Plan replaces the “pSivida
Short Term Incentive Plan.” The Plan runs concurrent with the 2016 pSivida Long
Term Incentive Plan.

Effective Date

The Plan is effective July 1, 2018, unless otherwise terminated or amended as
set forth below.

Eligibility

Active Regular, Full Time EyePoint Pharmaceutical US, Inc employees are eligible
to participate in the Plan. Regular, Full Time employees are defined as
continuously scheduled for thirty (30) or more hours per week. New Hires with 90
days or more of continuous service through the end of each budget/performance
year are eligible to participate. For Employees with less than one full year of
service the award will be pro-rated based on hire date. Employees must be in
good standing and maintain satisfactory performance.

Corporate Goal Setting

EyePoint CEO proposes annual Corporate Goals, subject to review and approval by
the Board’s Compensation Committee for the upcoming budget/performance year.

The Corporate Goals focus on both short-term and long-term strategic growth and
development priorities to best yield results for the Company and its various
stakeholder groups, in accordance with EyePoint’s Values.

Each Corporate Goal is assigned a weighted factor, reflective of the perceived
relative importance of each Corporate Goal to the Company, with the total to
equal 100%.

Corporate Performance Score

At the end of the budget/performance year, the CEO will recommend to the
Compensation Committee a Corporate Performance Score for each Corporate Goal,
using the following scale 1 – 5 (low – high) to describe Achievement of the
Corporate Goal:

 

Achievement Level   Minimum Achievement   Target Achievement   Exceeds
Achievement Achievement Score   1   3   5



--------------------------------------------------------------------------------

The Compensation Committee reviews and approves the Overall Corporate
Performance Score. The Compensation Committee has the authority to exercise
discretion and consider mitigating circumstances which may result in an
adjustment of the scores. The Committee will finalize the Corporate Performance
Score for each Corporate Goal. The Overall Corporate Performance Score is the
sum of weighted Achievement Scores for each Corporate Goal.

The Overall Corporate Performance Score is one of the factors used to calculate
corporate the pool for STI Incentive Awards for the annual compensation cycle.

Individual Performance Score

In FY 2017, EyePoint implemented a Performance Management Process including
Individual Goal Setting and Performance Scores based on results and behaviors in
alignment with the Company values. At the beginning of each budget/performance
year, the CEO communicates EyePoint’s weighted Corporate Goals to all employees.
Employees work with their management to determine their Individual Goals. Once
the Goals are approved, they are used to track Individual Performance and guide
periodic one-on-one meetings between manager and employee.

At the end of the budget /performance year, each employee receives an Individual
Performance Results Summary Score of 1 – 5 (low to high). This score is
inclusive of both results against goals and behaviors in alignment with Company
values. This Individual Performance Score is a factor used to calculate the
Short-Term Incentive Award.

Short-Term Incentive Award Weighting and Governance

Short-Term Incentive Awards are “at-risk” variable compensation for each
budget/performance year and are reflective of both Corporate Performance and
Individual Performance. They are earned each year, and are not a permanent
component of any employee’s direct compensation. The weighting of Corporate and
Individual Performance, and the governance decisions for STI Awards, are as
follows:

 

Organization Level/Title   % Corporate Performance
Score Weighting  

% Individual Performance
Score

Weighting

  Determined by: President and CEO   100   0   Compensation Committee Direct
report of CEO (independent of title, but excluding administrative assistant)
[defined as ‘executives’ in the context of this document]   75   25  
Compensation Committee & CEO VP   60   40   Senior Staff & CEO
Exec./Sr./Director   50   50   Senior Staff & CEO Assoc. Director/Sr./Manager  
40   60   Senior Staff & CEO Associate Manager/Supervisor   35   65   Manager
All Others   25   75   Manager

 

2



--------------------------------------------------------------------------------

Target Short-Term Incentive Percentage

The Short-Term Incentive Targets are based on factors outlined above, as well as
each employee’s role and its relative impact based on job responsibilities and
accountabilities. As such, the Target STI Percentage range by role is as
follows:

Director/Senior Director = 20-25%

Manager/Senior Manager = 10-20%

Individual Contributor = 6-10%

Overview of EyePoint’s Short-Term Incentive Plan Factors

To best illustrate how the STI Plan works, below is a snapshot of how awards are
calculated:

 

Corporate Goals   % Weighting   Corporate
Performance Score   Overall Individual
Performance Score   Target Short-Term
Incentive
Percentage   Payout Level
(Percent of Target
Amount) Set annually with CC approval   Variable based on approved goals  

1 – 5

(Low to High)

Weighting per Level/Title

 

1 – 5

(Low to High)

Sum Weighted Total Average of Each Individual Goal Achievement Score

Weighting per Level/Title

  Variable based on position level in organization  

0 = 0%

1 = 0%

2 = 50%

3 = 100%

4 = 125%

5 = 150%

STI Award Payouts

Short-Term Incentive Awards are calculated using the factors described above.
The STI Award value is paid as a cash lump sum award, subject to the discretion
of the Compensation Committee.

The cash lump sum award is generally paid (less applicable withholding and
payroll taxes) within 90 days following the close of the budget/performance
year, provided all eligibility requirements are met.

Changes in Employment

Employees who change roles within the budget /performance year, and have a
change in STI target, will receive a pro-rated portion of their STI Target
Percentage reflective to their time in the role.

Employees on paid Leave of Absence are eligible to participate in the STI plan
only upon their Return to Work. STI Awards will be pro-rated to reflect
Corporate and Individual Performance achieved during active status. The award
will be paid according to the same payroll processing schedule as active
eligible employees.

 

3



--------------------------------------------------------------------------------

Changes in Control

In the event of a Change in Control, assuming the above, Bonus will be paid out
at 100% of Target.

Administration

The Compensation Committee and assigned Management Liaison to the Compensation
Committee are collectively responsible for the administration and compliance of
the Plan.

 

4